Keefe, Judge:
This reappraisement brought by the importer involves the value of 15 cases of a certain chemical compound known as Ajinomoto. The merchandise was invoiced at 175 yen per case of 2 dozen 2J4 pound tins. Being a c. i. f. L'os Angeles price, it included *632cases and packing and nondutiable charges covering freight, cartage, consular fee, and insurance, amounting to 49.76 yen. Upon the invoice underneath the unit price is written in black ink “185.22” and the figures “2,778.30” are written over the extension of total invoice price, together with a notation reading: “add to make m/value.” Appearing upon the lower portion of the invoice are the following notations:
I. val. 2625.00
153.30 N/D
2471.70
Upon the entry in the column for total value in foreign money, 2,471.70 yen is written as the summary of the value for the 15 cases. When the merchandise came before the appraiser for appraisal, he checked in red ink the amount “185.22” and added the words “net pkd.” Upon the entry the amount of 2,471.70 is circled with red ink and 2,778.30 is written above. It will be noted that this amount corresponds to the black-ink figures appearing over the total value on the invoice. The collector notified the importer that the appraised value of the merchandise exceeds the entered value by 12 per centum.
Counsel for the plaintiff contends that the entered unit value is the same as the appraised unit value and therefore there has been no advance in the unit value of the merchandise.
At the trial a clerk in the office of the importer’s customs brokers testified that when he received the invoice he noticed that the actual invoice price was somewhat lower than the market value and he raised the unit value of each case from 175 yen to 185.22 yen per case, by circling the invoice price and writing underneath “185.22,” and correcting' the extension to read “2,778.30” for a total of 15 cases. To the total invoice price of 2,625 yen he intended to add 153.30, the difference between 2,625 yen and 2,778.30 yen, but inadvertently he deducted that amount.
Under section 487, act of 1930, the consignee or his agent, under such regulations as the Secretary of the Treasury may prescribe, at the time entry is made, may make in the entry such additions or deductions from the cost or value given in the invoice as, in his opinion, may raise or lower the same to the value of such merchandise. Article 302, regulations of 1937, provides that additions to or deductions from the invoice value, together with the items to which they refer, shall be clearly shown in detail on the invoice or a statement attached thereto.
The question before me upon reappraisement is the value of the merchandise. I am not here concerned with questions relative to whether or not the entered value is equal to the appraised value, or whether or not there has ‘been an advance in the unit value of the *633merchandise. According to the record before me, the importer has made certain deductions from the total invoice value, thereby reducing the unit value from 175 yen per case to 164.78 yen per'case. The appraiser has indicated that the unit value of the merchandise is 185.22 yen per case, net packed. The evidence submitted establishes that 185.22 yen per case is the value of said merchandise for export to the United States. The intention of the importer to enter the merchandise at the proper value is immaterial in reappraisement proceedings and will not be passed upon by this court.
From an examination of the record I find the following facts:
1. The merchandise consists of ajinomoto imported from Japan.
2. The export value thereof is higher than the foreign value.
3. The price at which such merchandise is freely offered for sale in the principal markets of Japan for export to the United States in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States is 185.22 yen per case, net packed.
4. The export value of the merchandise herein is as set forth in paragraph 3 of the findings of fact.
Therefore I conclude, as matter of law, that the dutiable value of the merchandise is as set forth in paragraph 3 of the findings of fact. Judgment will be entered accordingly.